          Case 1:20-cv-00171-RP Document 25 Filed 05/18/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JOEL A. HILL and AMY S. HILL                      §
                                                  §
V.                                                §           A-20-CV-171-RP
                                                  §
1500 BARTON SPRINGS, INC d/b/a                    §
CRESTVIEW RV, WINNEBAGO                           §
INDUSTRIES, INC., AND CUMMINS                     §
INC.                                              §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       Before the Court are Plaintiffs’ Amended Objection to Removal and Request that this Matter

Be Remanded to Texas State Court (Dkt. No. 9); Cummins Inc.’s Motion to Strike Plaintiffs’

Amended Petition (Dkt. No. 13); and all related responses and replies. The District Judge referred the

above-motions to the undersigned for report and recommendation pursuant to 28 U.S.C.

§636(b)(1)(B), FED. R. CIV. P. 72, and Rule 1(d) of Appendix C of the Local Court Rules.

                                        I. BACKGROUND

       Joel and Amy Hill originally filed this suit in the 453rd District Court in Hays County, Texas,

alleging claims against three defendants: 1500 Barton Springs, Inc. d/b/a Crestview RV, Winnebago

Industries, Inc., and Cummins, Inc. In their state court petition the Hills assert that a recreational

vehicle that they bought from Crestview RV in 2018 was defective. They allege claims under the

Texas Deceptive Trade Practice Act, breach of implied and express warranties, violations of the

Magnuson-Moss Warranty Act,15 U.S.C. § 2301 (the “Federal Lemon Law”); common law fraud,

agency, and respondeat superior. Dkt. No. 1-2. Because of the presence of the Magnuson-Moss
           Case 1:20-cv-00171-RP Document 25 Filed 05/18/20 Page 2 of 6




Warranty Act claims, on February 14, 2020, Cummins removed the case to federal court, alleging

federal question jurisdiction. Dkt. No. 1.

       On February 18, 2020, the Hills filed an Objection to Removal and Request that this Matter

be Reinstated in Texas State Court, to which they attached an Amended Petition. Dkt. Nos. 4, 4-1.

They argue in their Objection that because the Amended Petition deletes the Magnuson-Moss

Warranty Act claim, the Court no longer has federal question jurisdiction and should therefore

remand the case to state court. On February 21, 2020, Cummins supplemented the record with the

state court pleadings. Dkt. No. 5. These include proof of service on Crestview RV (Dkt. No. 5-7),

and Crestview’s subsequent Answer and Cross-Claim against Cummins and Winnebago (Dkt. No.

5-9).1 Cummins also filed its Answer to the Hills’ Complaint and to Crestview RV’s Cross-claims.

Dkt. No. 6. And also on February 21, 2020, the Hills filed their Amended Original Petition dropping

their federal claims (which was also attached to their Objection as an exhibit). Dkt. No. 7.

       Thereafter, Cummins responded to the Hills’ objections to removal, arguing that the

Amended Petition should be stricken. Dkt. No. 8. Cummins asserts that the Amended Petition

violates Rule 15 because it was filed more than twenty-one days after service of the original Petition

and also after two of the defendants had answered. Id. On the same date, the Hills filed an Amended

Objection to Removal and Request that this Matter Be Remanded to Texas State Court, re-asserting

the lack of federal claims (this is the live motion regarding this issue). Dkt. No. 9. The Hills also

responded to Cummins’ motion to strike the Amended Petition, Dkt. No. 12, and Cummins filed a



       1
         Confusingly, at Docket Number 21, the Hills reference and attach Defendants’ 1500 Barton
Springs, Inc d/b/a Crestview RV and Winnebago Industries Original Answer in State Court filed on
February 27, 2020. Dkt. No. 4-1. The “Original Answer” was filed in state court several weeks after
the case was removed to federal court, and is Crestview RV’s second “original” state court answer.

                                                  2
            Case 1:20-cv-00171-RP Document 25 Filed 05/18/20 Page 3 of 6




Corrected Motion to Strike the Amended Petition on the same day, Dkt. No. 13 (which is the relevant

motion on this issue). Thereafter, the parties filed a flurry of responses and replies addressing whether

the Hills’ Amended Petition should be stricken and whether this case should be remanded. See Dkt.

Nos. 14, 15, 16, 17 , 20, and 21.

                       II. MOTION TO STRIKE AMENDED PETITION

        Cummins argues that the Hills’ Amended Petition dropping their federal claim should be

stricken, as it was not filed in compliance with Rule 15. Rule 15(a)(1) provides a party the

opportunity to amend a pleading once “as a matter of course” within 21 days after serving the

pleading or, if the pleading requires a responsive pleading, 21 days after service of a responsive

pleading or 21 days after service of a Rule 12(b), (e), or (f) motion, whichever is earlier. VTX

Commc’ns, LLC v. AT&T Inc., 2020 WL 918670, at *5 (S.D. Tex. Feb. 26, 2020). The Hills filed

their Amended Petition on February 21, 2020. Cummins argues as follows:

        In this case, Plaintiffs filed their Original Petition more than twenty-one days before
        they filed their Amended Petition, on January 8, 2020. (Dkt. No. 1-2.) Additionally,
        Plaintiffs filed their Amended Petition more than twenty-one days after the service
        on [sic] co-Defendant 1500 Barton Springs, Inc. d/b/a Crestview RV’s Answer to
        Plaintiffs’ Original Petition, filed on January 31, 2020. (Dkt. No. 1-3.) Accordingly,
        Plaintiffs’ Amended Petition fails to meet the requirements to amend their Petition
        as a matter of course, without leave of court.

Dkt. No. 20 at 2.

        Cummins seems to have a counting problem in this argument. As it notes, the Amended

Petition was filed on February 21, 2020. As it also notes, Crestview RV filed its answer on January

31, 2020. February 21, 2020, is 21 days after January 31, 2020.2 Thus, the Amended Petition was


        2
         Rule 6(a)(1) dictates how this Court computes time. It states, “When the period is stated in
days or a longer unit of time: (A) exclude the day of the event that triggers the period.” FED. R. CIV.
P. 6(a)(1)(A).

                                                   3
           Case 1:20-cv-00171-RP Document 25 Filed 05/18/20 Page 4 of 6




filed exactly 21 days after the service of Crestview RV’s responsive pleading. Under Rule 15, this

is a timely “once as a matter of course” filing. There is no question that a state court petition is a

pleading that requires a “responsive pleading.” FED. R. CIV. P. 7(a) (a complaint is a “pleading); FED.

R. CIV. P. 12 (an answer is a “responsive pleading”). No motion to dismiss has been filed here.

Crestview RV’s answer filed in state court on January 31, 2020, was the first responsive pleading,

so it triggered the 21 day deadline. In sum, the Hills’ Amended Petition was filed within the time

limits of Rule 15(a) and did not require leave of court. The motion to strike should be denied.

                                   II. MOTION TO REMAND

       The Hills separately move to remand the case to state court because their amended complaint

eliminates federal question jurisdiction under 28 U.S.C. § 1331.3 Dkt. No. 9. Cummins opposes

remand, arguing that the Court should consider its jurisdiction at the time of removal, and not after

the Hills amended their complaint. Cummins additionally argues that even if the federal claim that

forms the basis of federal question jurisdiction is dismissed, the remaining state law claims should

be retained as a discretionary exercise of the district court’s supplemental jurisdiction. GlobeRanger

Corp. v. Software AG United States of Am., Inc., 836 F.3d 477, 489 (5th Cir. 2016).

       A district court may consider an amended complaint, filed after removal and dropping all

federal claims, in determining its jurisdiction. Enochs v. Lampasas Cnty., 641 F.3d 155, 161 (5th Cir.

2011). Once federal claims have been eliminated from a case, the Court must determine whether it

should exercise supplemental jurisdiction over the remaining state law claims. When all federal


       3
         It is unclear if the removal of this case was proper. All defendants properly joined and served
in the suit must consent to removal or join in removal, for it to be proper. 28 U.S.C. § 1446(b)(2)(A).
The record reflects that Crestview RV was served on January 16, 2020, and filed an answer on
January 31, 2020. The notice of removal was filed on February 14, 2020, yet there is no indication
that Crestview RV consented to the removal.

                                                   4
           Case 1:20-cv-00171-RP Document 25 Filed 05/18/20 Page 5 of 6




claims are eliminated from a case before trial, the general rule is to decline to exercise supplemental

jurisdiction over the pendent state law claims. Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc.,

554 F.3d 595, 602 (5th Cir. 2009). This rule is particularly appropriate when the federal claims are

dropped at an early stage of the litigation, as the district court has a “powerful reason to choose not

to continue to exercise jurisdiction.” Enochs, 641 F.3d at 161 (quoting Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 351 (1988)). However, it remains within the discretion of the district court to

decide whether to retain jurisdiction over a case where all federal claims have been eliminated and

only state law claims remain. Carnegie-Mellon, 484 U.S. at 351.

       The Court believes that the proper exercise of its discretion here, weighing both statutory and

common law factors, is not to exercise supplemental jurisdiction over the Hills’ state law claims.

First, the Hills’ state law DTPA and fraud claims substantially predominate over the Magnuson-

Moss Warranty Act claim, the one claim over which the district court had original jurisdiction. 28

U.S.C. § 1367(c). Second, no federal claims remain in the case. Id. Additionally, because it is so

early in the case, judicial economy, convenience, fairness, and comity, all weigh in favor of remand.

Enochs, 641 F.3d at 158-59. The undersigned therefore recommends that the district court decline

the exercise of jurisdiction over the state law claims and remand this case to state court.

                                   III. RECOMMENDATION

       Based upon the foregoing, the undersigned RECOMMENDS that the District Court DENY

Cummins Inc.’s Motion to Strike Plaintiffs’ Amended Petition (Dkt. No. 13), and GRANT Plaintiffs’

Amended Objection to Removal and Request that this Matter Be Remanded to Texas State Court (Dkt.

No. 9) and REMAND this case to the 453rd District Court of Hays County, Texas.




                                                  5
           Case 1:20-cv-00171-RP Document 25 Filed 05/18/20 Page 6 of 6




        As there are no further matters pending before the undersigned in the case, the Court directs

the Clerk remove this case from his docket.

                                          IV. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C);

Thomas v. Arn, 474 U.S. 140, 150–53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

        SIGNED this 18th day of May, 2020.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                   6
